TOWNSEUD, District Judge.
The questions presented in this case are so strikingly similar to those presented in Be McCarty, 46 Fed. 360, that that decision would seem to be controlling herein. The circumstances stated by counsel for tbe United States do not seem to so distinguish the respective provisions or so differentiate the facts as to call for the application of a different rule. After the conclusion of the argument, counsel for the United States ñled a memorandum claiming that the questions herein are determined by the case of U. S. v. Klingenberg, 153 U. S. 93, 14 Sup. Ct. 790. In the absence of any opportunity to discuss this question upon the argument, I am not sufficiently familiar with the practice to pass upon the question therein involved. The decision of the general appraisers assessing the merchandise according to the valuation of the country of purchase and from whence imported is áffirmed.